Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10-14 and 16-22 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2014/024938, filed 03/12/2014, which claims benefit of application #61/772,063 filed 03/12/2013. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Applicant's amendments and remarks, filed 02/03/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Linderman in agreement with attorney of record Matthew E. Martin on 04/05/2021.
AMENDMENTS TO THE CLAIMS
The following represents a complete listing of the claims in this application indicating the present status of each; including any amendments sought to be entered at this time. Any claims 
Listing of the claims:
1. (Currently Amended) An apparatus for ultrasound treatment comprising: 
a catheter; 
at least one multi-sectored transducer in communication with the catheter and comprising a plurality of transducer zones, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer; 
a multi-chambered balloon positioned at a distal end of the catheter at a distal position with respect to the at least one multi-sectored transducer; and 
a cooling system for circulating through the catheter to cool the apparatus and acoustically couple the at least one multi-sectored transducer to a tissue, 
wherein the each of the plurality of transducer zones is independently operable, 
wherein the multi-chambered balloon is configured to anchor the apparatus with respect to a target of the ultrasound treatment, at least a portion of the multi-chambered balloon positionable in a cavity distal to the target of the ultrasound treatment such that the at least one multi-sectored transducer is positioned adjacent to the target of the ultrasound treatment; and
wherein each chamber of the multi-chambered balloon is coaxially positioned along the longitudinal axis of the catheter, comprises the same shape, is independently inflatable within the cavity to change a longitudinal position of the at least one multi-sectored transducer with respect 
2. (Original) The apparatus of claim 1, wherein the plurality of transducer zones comprise a first transducer zone, a second transducer zone, and a third transducer zone  
3. (Original) The apparatus of claim 2, wherein the plurality of transducer zones comprise a first transducer zone, a second transducer zone, a third transducer zone, and a fourth transducer zone.  
4. (Previously Presented) The apparatus of claim 1, wherein the at least one multi-sectored transducer is a tubular transducer.  
5. (Previously Presented) The apparatus of claim 1, further comprising a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system.  
6. (Previously Presented) The apparatus of claim 1, wherein the multi-chambered balloon comprises a plurality of chambers each having a plurality of sub-chambers, and wherein each sub-chamber is independently inflatable.  
7. (Previously Presented) The apparatus of claim 1, wherein the catheter includes a visual indicia configured to indicate a distance from an end of the catheter.  
8. (Previously Presented) The apparatus of claim 1, wherein the multi-chambered balloon is positioned proximate with respect to the at least one multi-sectored transducer.  
9. (Cancelled)  
10. (Currently Amended) A method for treating tissue comprising: 
inserting a multi-zone ultrasonic catheter to a desired depth relative to the tissue, the multi-zone ultrasonic catheter comprising: 
a catheter; 
at least one multi-sectored transducer in communication with the catheter and comprising a plurality of transducer zones, wherein the at least one multi-sectored 
a multi-chambered balloon positioned at a distal end of the catheter at a distal position with respect to the at least one multi-sectored transducer, the multi-chambered balloon being configured to anchor the multi-zone ultrasonic catheter with respect to the tissue, at least a portion of the multi-chambered balloon configured to be positioned in a cavity distal to the tissue such that the at least one multi-sectored transducer is positioned adjacent to the tissue, each chamber of the multi-chambered balloon being coaxially positioned along the longitudinal axis of the catheter and comprising the same shape; and 
a cooling system for circulating through the catheter to cool the apparatus and acoustically couple the at least one multi-sectored transducer to the tissue; 
securing the catheter at the desired depth by selectively and independently inflating one or more chambers of the multi-chambered balloon within the cavity to change the longitudinal 
orienting the catheter with respect to a rotational angle; 
activating one or more transducer zones of the at least one multi-sectored transducer, wherein activated zones are selected based upon a treatment zone; and 
monitoring temperature and ultrasound dose in the treatment zone.  
11. (Original) The method of claim 10, further comprising inserting an imaging probe.  
12. (Original) The method of claim 11, positioning of the catheter based upon images from the imaging probe.  
13. (Original) The method of claim 12, monitoring treatment of the tissue based upon images from the imaging probe.  
14. (Previously Presented) The method of claim 10, further comprising deploying a thermal sensor in the tissue to measure temperature in the treatment zone.  
15. (Cancelled)  
16. (Previously Presented) The method of claim 10, further comprising inflating one or more chambers of a second multi-chamber balloon.  
17. (Previously Presented) The method of claim 10, further comprising deactivating the multi-zone ultrasonic catheter after a desired temperature and dose is achieved.  
18. (Previously Presented) The apparatus of claim 1, wherein the multi-chambered balloon comprises a two-chambered balloon or a three-chambered balloon.  
19. (Currently Amended) An apparatus for ultrasound treatment comprising: 
a catheter; 
at least one transducer in communication with the catheter; and 
a multi-chambered balloon positioned at a distal end of the catheter at a distal position with respect to the at least one transducer, wherein: 

each chamber of the multi-chambered balloon is coaxially positioned along the longitudinal axis of the catheter, comprises the same shape, and is independently inflatable within the cavity to change a longitudinal position of the at least one transducer with respect to the target of the ultrasound treatment and to fix the apparatus at an intersection of a vessel and the cavity.  
20. (Previously Presented) The apparatus of claim 19, wherein the at least one transducer comprises a multi-sectored transducer having a plurality of transducer zones.  
21. (Previously Presented) The apparatus of claim 19, wherein the at least one transducer comprises an array of transducers having a plurality of transducer zones.  
22. (Previously Presented) The method of claim 10, wherein the tissue comprises bladder tissue.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-14 and 16-22 are allowed. The closest prior art found and of record are Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), in view of Cioanta et al. (USPN 676960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002), in view of Maschke et al. (USPN 20050234343 A1; Pub.Date 10/20/2005; Fil.Date 03/29/30025) and in view of Thomas (USPN 20070129749 A1; Pub.Date 06/07/2007; Fil.Date 12/07/2005).  According to Chin et al. (USPN 6540655 B1; Pat.Date 04/01/2003; Fil.Date 11/10/2000) from a full consideration and search with inflating independently different chambers/anchoring chambers would have been known in the art with similar anchoring chambers but without the functionality of changing the longitudinal position of the catheter and the treating transducer according to the placement of the anchoring balloon within a cavity and without, in view of the examiner amendment, the examiner combination of each claim limitation of independent claims 1, 10 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793